Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 February 5, 2014 ETN Performance Report: January 2014 Credit Suisse ETNs seek to deliver access to alternative investment strategies in an exchange-traded format. They are senior, unsecured, unsubordinated debt securities designed to track the return of a specific market index less applicable fees. Each of the ETNs are listed on the NYSE Arca or the Nasdaq Stock Market, as applicable. 1 Historical Performance 2 Ticker Inception Date 1 Month Total Return 3 Month Total Return YTD Total Return 1 Year Total Return Annualized Volatility** Credit Suisse Long/Short Equity Index ETN CSLS 2/19/2010 -1.87
